 252325 NLRB No. 34DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1In their appeal, counsel for the General Counsel assert ‚‚on infor-mation and belief™™ that the policy has been applied uniformly in the
50 states. However, they provide no supporting documentation. Fur-
ther, we have been administratively advised that the policy is not
followed in the Agency™s Puerto Rico Regional Office, which rou-
tinely provides interpreters for all non-English speaking witnesses in
unfair labor practice proceedings conducted in that Region, regard-
less of whether the respondent can afford to pay its own interpreter.
Thus, it appears that, at least in Puerto Rico, the Agency is currently
providing and paying for interpreters for respondent witnesses.2The fact that there are as yet no definitive standards is no reasonto reverse the judge™s considered judgment that interpreters should
be supplied in this case. As discusssed above, we see no abuse of
discretion.George Joseph Orchard Siding, Inc. and Inter-national Brotherhood of Teamsters, AFLŒCIO.
Case 19ŒCAŒ25003January 9, 1998ORDER DENYING APPEALBYCHAIRMANGOULDAND
MEMBERSFOX,LIEBMAN, HURTGEN, ANDBRAMEOn October 29, 1997, Administrative Law JudgeClifford H. Anderson issued the attached order direct-
ing that the Agency supply and pay for an interpreter
to interpret testimony given by non-English speaking
witnesses called by the Respondent during the trial in
the above proceeding.Thereafter, on November 5, 1997, the GeneralCounsel filed a request for special permission to appeal
the administrative law judge™s order pursuant to Sec-
tion 102.26 of the Board™s Rules and Regulations. The
General Counsel contends that the judge™s order is un-
supported by any statutory authority and contrary to
long-standing General Counsel policy, is unwarranted
under the circumstances because the Respondent has
not contended that it is financially incapable of paying
for an interpreter, and would establish a harmful prece-
dent which could result in a substantial expenditure of
limited Agency funds.Having duly considered the matter, we deny theGeneral Counsel™s request for special permission to ap-
peal. In agreement with the judge, we find that admin-
istrative law judges have the discretionary authority
under the National Labor Relations Act, the Adminis-
trative Procedure Act, and the Board™s Rules and Reg-
ulations to appoint interpreters in unfair labor practice
proceedings. Although such authority is not specifi-
cally set forth therein, we find that the power to ap-
point interpreters is inherent in the administrative law
judge™s duties and powers to regulate the course of the
hearing.In so finding, we reject the General Counsel™s con-tention that the fact that courts but not the NLRB have
been expressly granted the authority to appoint inter-
preters pursuant to the Federal Rules of Civil Proce-
dure and the Court Interpreters Act means that NLRB
administrative law judges lack the power to appoint in-
terpreters. As indicated by the judge, the NLRB and its
administrative law judges clearly have the inherent or
implied power to appoint interpreters in unfair labor
practice proceedings. See also 75 Am.Jur.2d, Trial,§57 (1974) (‚‚It is universally agreed that any court

which has the power to take the testimony of witnesses
in the customary manner has inherent power to appoint
an interpreter for the purpose, and this power is not
impaired or impliedly excluded by statutes providing
for the appointment of official interpreters in certain
courts, but omitting the court concerned.™™)Further, we find that the General Counsel has failedto establish that the judge abused his discretion by or-
dering the Agency to provide an interpreter in this
case. Initially, we reject the General Counsel™s conten-
tion that the judge™s order is an abuse of discretion be-
cause it is contrary to long-standing General Counsel
policy. As indicated by the judge, it is not clear that
the General Counsel™s policy against paying for an in-
terpreter for respondent witnesses has been applied
uniformly.1Further, and more importantly, it is theBoard, not the General Counsel, that must establish
any policies related to providing interpreters. The
Board has never adopted a policy on this issue.2With respect to the General Counsel™s contentionthat the judge™s order was unwarranted under the par-
ticular circumstances of this case and could establish
a harmful precedent, we share the concern expressed
by the General Counsel and our dissenting colleagues
about the possible budgetary impact of the judge™s rul-
ing if applied in future cases. However, the General
Counsel has not set forth sufficient data to determine
the extent of the potential financial burden on the
Agency.Finally, like the judge, we limit our ruling to thefacts of this case. Although this case presents the
Board with an opportunity to address the broader issue
of the appropriate standards to be applied in future
cases in determining whether the Agency should pro-
vide and pay for an interpreter for respondent wit-
nesses, we are reluctant to set such standards on the
limited record in this case and without input from the
labor-management community, including employers,
unions, and legal practitioners, and the public. Indeed,
we believe this may be an issue that would more ap-
propriately be addressed through rulemaking. Accord-
ingly, we will defer setting such standards until we
have received such additional information and input.ORDERThe General Counsel™s request for special permis-sion to appeal is denied.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00252Fmt 0610Sfmt 0610D:\NLRB\325.026APPS10PsN: APPS10
 253GEORGE JOSEPH ORCHARD SIDING, INC.MEMBERSFOXAND
LIEBMAN, dissenting.Contrary to our colleagues, we would grant the Gen-eral Counsel™s request for special permission to appeal
and reverse the judge™s order. In so holding, we note:
(1) the absence of any specific Board precedent or au-
thority for an order requiring the Agency to provide
and pay for interpreting services for a respondent™s
witnesses; and (2) the lack of any clear standards for
identifying cases that would warrant such an order. As
indicated by the General Counsel, upholding the
judge™s order in these circumstances may set a harmful
precedent and lead to similar orders in future cases,
thereby imposing significant additional costs on the
Agency and further straining the Agency™s limited
budgetary resources.ORDERSTATEMENTOFTHE
CASEThe above-captioned case has been in litigation for 2weeks, in Yaldma, Washington. The case is currently ad-
journed to resume on November 18, 1997. On October 23,
1997, at trial following the General Counsel resting his case
in chief, a dispute arose respecting the obligation of the gov-
ernment to provide and pay for the services of an interpreter
during the Respondent™s presentation of its defense in chief.
The Respondent sought the continued services of the inter-
preter used by the General Counsel during his presentation.
The General Counsel, with the concurrence of the Charging
Party, while not opposing the Respondent™s retention of the
interpreter™s services, insisted that the expense incurred
through such use of interpreter services be borne by the Re-
spondent. I gave the parties until the close of business on
Tuesday, October 28, 1997, to submit arguments in support
of their positions, if desired, and indicated I would issue an
order thereafter resolving the matter. On Monday, October
27, 1997, the General Counsel submitted a brief in the mat-
ter.The instant case involves events and circumstances wit-nessed and participated in by numerous witnesses many of
whom are not English speakers or whose English is suffi-
ciently limited so that testimony in Spanish is necessary. The
General Counsel™s case in chief included numerous witnesses
who testified in Spanish with the aid of an interpreter pro-
vided and compensated by the General Counsel. There is no
doubt that the Respondent™s defense has included to date,
and may reasonably be anticipated to include in future, simi-
lar testimony requiring interpretation.Arguments of the PartiesThe Respondents argument is, in effect, that since an inter-preter has been substantially utilized by the Government dur-
ing its case and has been and will be necessary for the Re-
spondent in its defense, interpretation is a necessary part of
the entire trial and should therefore be supplied and paid for
by the Board as part of the necessary adjudicative support
provided in unfair labor practice litigation before the Agency.
The General Counsel would characterize the use of an inter-
preter as a matter within the sole discretion of the partyusing such services and that in consequence the cost of thoseservices should be born by its user. The General Counsel
also argues that the General Counsel has not historically paid
for the use of interpretation for the witnesses of other parties
and has no budgetary provision to assume such obligations.
Further the General Counsel argues there is no legal or equi-
table basis for imposing such an obligation and opposes any
provision of interpretive services to the Respondent in the in-
stant case.Analysis and ConclusionsBackground: The Organization and Structure of theNational Labor Relations BoardIn order to fully appreciate the arguments made by theparties, it is necessary to understand the organizational struc-ture of the Board. The National Labor Relations Act created
a Board and a separate General Counsel. The Board under
the Act is empowered to prevent unfair labor practices and
to hear and decide unfair labor practices cases. The Act
clearly separates the investigation and prosecution functions
associated with unfair labor practices by specifically assign-
ing final authority in investigative and procedural matters to
the General Counsel under Section 3(d) of the Act. The Act
further provides the General Counsel shall exercise general
supervisory responsibilities over all regional Board staff.
Through the years by written delegation of authority, the
Board has assigned Agency administrative functions to the
General Counsel. See, e.g., the Board™s amending delegation
reported at 24 F.R. 6666 (August 12, 1959). The General
Counsel under the dual authorities of the Act and the Board™s
delegations maintains organizational units such as the Divi-
sion of Operations Management (Board™s Rule and Regula-
tion Sec. 202.1.1) and Division of Administration (Board™s
Rule and Regulation Sec. 202.1.4) which in part function to
implement Board policies and provide general, fiscal, admin-
istrative, and support services for the General Counsel and
the Board.The administrative law judge hearing unfair labor practicecomplaint cases under the Act does not have independent
budgeted funds to utilize as necessary to obtain and provide
necessary aspects of the litigation process. Rather, the con-
sequence of the Board™s organizational structure described
above has been that the Board, administrative law judge try-
ing an unfair labor practice complaint case relies on the Gen-
eral Counsel and his regional staff to provide and, where ap-
propriate, pay for various matters necessary to the adjudica-
tion of the complaint. Thus, for example, hearing rooms for
the holding of unfair labor practice complaint cases are pro-
vided and paid for by the General Counsel and, if an admin-
istrative law judge directs that a new hearing room be nec-
essary, the General Counsel is obligated to obtain and pay
for that new space in his role as the Agency™s administrative
and support representative as opposed to his separate and
independent role as the prosecutor of the unfair labor prac-
tice.There are of course various duties and obligations borneby parties to unfair labor practice litigation and specific du-
ties and obligations born by the General Counsel as the pros-
ecutor of such cases. These duties and obligations of a litiga-
tor or prosecutor are conceptually separate and apart from the
duties of the General Counsel as the administrative andVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00253Fmt 0610Sfmt 0610D:\NLRB\325.026APPS10PsN: APPS10
 254DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Indeed such a situation might arise where the General Counselcalled certain of the Respondent™s agents and examined them under
Fed.R.Evid. 611(c) through an interpreter. While certain agents of
the Respondent were called as witnesses by the General Counsel in
the instant case, the individuals involved did not utilize interpreta-
tion.2This being so I shall not further consider or discuss the GeneralCounsel™s arguments that, as a prosecutor or party litigant, it should
not be liable to provide the Respondent with interpretation services.3The fact that the issue arose after the General Counsel and theCharging Party had rested their cases in chief makes the provision
of service to the Respondent™s witnesses the sole practical issue in-
volved.4Indeed, Congress in enacting the Court Interpreters Act, 28U.S.C. §1827, has made it clear that interpretation is a matter of im-

portance within the Federal courts.budgeting arm of the Agency used by the trial administrativelaw judge to procure and obtain services necessary to carry
out the adminstrative process in hearing and deciding unfair
labor practice cases.The Instant Issue Narrowed and DefinedThe issue involved hereinŠwhether or not the GeneralCounsel should provide and pay for interpretation for the Re-
spondent™s witnessesŠmight at first blush be viewed as a
question dealing with the obligation of a party litigant, i.e.,
the duty of the prosecutor of an unfair labor practice com-
plaint or other party to the litigation by virtue of their role
or action as trial participants. Thus, for example such an
issue might arise where a partyŠbe it the General Counsel,
the Respondent, or the Charging PartyŠcalled a witness and
provided necessary interpretation for the direct examination
of that witness, but thereafter refused to provide or retain the
interpreter for the cross-examination. In such a setting a
judge might order the party to continue to provide the inter-
pretation through the cross-examination of the witness as a
consequence of the decision to call and offer the interpreteddirect testimony.1The General Counsel as prosecutor hasspecial duties and obligations such as the obligation to turn
over witness affidavits under the circumstances defined in
Section 102.118 of the Board™s Rules and Regulations.I do not find such a ‚‚litigator™s burden™™ at issue herein.More specifically on the facts of this case, I do not believe
the General Counsel is obligated by virtue of his role as a
litigant or as a prosecutor to provide interpretation services
to the Respondent™s witnesses during the presentation of the
Respondent™s case as a result of his use of interpretation in
the presentation of his case in chief. Such litigation conduct
obligation issues might well arise in other settings, but I do
not perceive the Respondent™s request for interpretation here-
in to be based on such a theory. Further, were I to so per-
ceive the Respondent™s request as sounding in these terms,
I would find such a request to be without merit on the facts
of this case.2Rather, I find that the question presented herein is essen-tially whether or not the judicial forumŠas opposed to the
prosecutorŠis obligated to provide interpretation to all the
parties3in this case. That question has two parts: (1) doesa judge have the authority to provide such services and (2)
if so, is it appropriate in this case. If that two-part question
is decided in the affirmative and I find it necessary for the
judicial process to provide such interpretation services to the
Respondent, then by virtue of the Board™s structure and prac-
tice as described above, the General Counsel would normally
be expected to provide and pay for those services acting inthe role of the administrative assistant to the Board and theadministrative law judge and not as a result of his status as
a litigant or as the prosecutor of the unfair labor practice
complaint.Does an Administrative Law Judge Hearing an UnfairLabor Practice Case Have the Authority to ProvideInterpreter Services to Parties™ Litigant?The National Labor Relations Act, Administrative Proce-dure Act, 5 U.S.C. §551Œ559, and the Board™s Rules and

Regulations at Sections 102.35, 102.43, etc., provide admin-
istrative law judges presiding over unfair labor practice trials
with broad powers generally akin to those of trial judges in
the state and Federal courts. The Board™s Rules and Regula-
tions at Section 102.35 provides, in its various subpara-
graphs, that it shall be the duty of an administrative law
judge to inquire fully into the facts of an unfair labor prac-
tice case, to regulate the course of the hearing and to take
other actions as necessary. The Rules do not specifically ad-
dress questions of trial witness interpretation. Federal Rule of
Civil Procedure 43(f) asserts:INTERPRETERS. The court may appoint an interpreter ofits own selection and may fix the interpreter™s reason-
able compensation. The compensation shall be paid out
of funds provided by law or by one or more of the par-
ties as the court may direct, and may be taxed ulti-
mately as costs, in the discretion of the court.While it is true that the Federal Rules of Civil Proceduredo not apply without exception to the Board™s unfair labor
practice hearings, I find that Rule 43(f) provides support for
the proposition that the selection, appointment, and com-
pensation of interpreters are matters within the control and
discretion of the trial judge and, by extension, falls within
the general trial authority of Board administrative law judges
in the trial of unfair labor practice complaints.Under Section 10(b) of the Act as well as the Board™sRules and Regulations Section 102.39, the Federal Rules of
Evidence apply insofar as practicable to unfair labor proceed-
ings under the Act. Under Federal Rules of Evidence Rule
604 an interpreter is subject to the rules of evidence pertain-
ing to witness qualification as an expert. Federal Rules of
Evidence Rule 706 provides generally for court appointed
experts and, at Rule 706(b), provides for payment of experts
under specific situations with provided funds and adds:In other civil actions and proceedings the compensationshall be paid by the parties in such proportion and at
such time as the court directs ....Thus, the Federal Rules of Evidence seemingly affords thesame discretion to trial judges in the appointment and pay-
ment of interpreters as experts that Federal Rule of Civil Pro-
cedure 43(f) explicitly provides.4Based on the cited rules and the Board™s Rules and Regu-lations and decisional law respecting trial judge discretion
generally, I specifically find and conclude that Board admin-
istrative law judges hearing unfair labor practice cases haveVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00254Fmt 0610Sfmt 0610D:\NLRB\325.026APPS10PsN: APPS10
 255GEORGE JOSEPH ORCHARD SIDING, INC.5The General Counsel predicates certain arguments on findingsand conclusions set forth in an unpublished disposition of the Ninth
Circuit Court of Appeals in Yaohan U.S.A. Corp. v. NLRB, 121 F.3d720 (1997) (Referenced in Table of Decisions Without Reported De-
cisions). Such decisions are not precedential and should not be cited
for propositions of law beyond the case in question. I have therefore
disregarded the arguments made respecting that case.6To extent the General Counsel argues that payments are notbudgeted or authorized for interpreters, this argument is discussed,
infra.the authority in appropriate circumstances to provide and ap-point interpreters for the witnesses of parties or to otherwise
direct their payment by the parties. I further find that I have
the authority, where appropriate, to provide paid interpreta-
tion to any and all parties. I find this authority devolves from
the general and specific authority of an administrative law
judge as the trier of unfair labor practice cases as well as the
enabling language of the statutory and regulatory provisions
cited, supra.I make these findings and conclusions despite the oppos-ing arguments of counsel for the General Counsel.5The Gen-eral Counsel argues at page 2 of its brief:It has been the General Counsel™s uniform policy since1978 (GC Memo 78-45, attached as Appendix A), that
the General Counsel ‚‚should not provide interpreters
for witnesses called by the parties.™™ This policy was re-
affirmed in 1990, pursuant to GC Memo 90-81 (Appen-
dix B). In the instant case, Region 19 has not received
clearance from the General Counsel to ignore well es-
tablished policy and make such payments.In the first instance, the counsel for the General Counselhas taken liberty with the fair meaning of the cited memo-
randa. The General Counsel Memorandum 90-81, dated No-
vember 1, 1990, characterizes itself as a reissuance of the op-
erative portions of an earlier General Counsel Memorandum,
General Counsel Memorandum 78-45. The latter memo in ef-
fect asserts that the Regional Offices will, where required,
secure and pay for interpreter services for all parties in rep-
resentation case hearings. The memorandum further asserts:With respect to ‚‚C™™ case [unfair labor practice] hear-ings, the Regions should continue to provide interpreter
services for foreign language witnesses called by the
General Counsel, but should not provide interpreters for
witnesses called by the [other] parties without clearancefrom their Assistant General Counsel. [Emphasisadded.]Thus the memorandum by its terms simply instructs regionalstaff on the procedural handling of the interpreter issue and
does not support counsel for the General Counsel™s argument
that the General Counsel uniformly or without exception op-
poses provision of government paid interpreters to other par-
ties.Secondly, the General Counsel™s memoranda, or indeedother communications or positions of the General Counsel,
like the positions of the counsel for the General Counsel
made at trial, are but the position of a party to the complaint
litigation. As such the General Counsel™s positionsŠas op-
posed to joint General Counsel-Board determinations or pro-
visionsŠare not binding on the Board or its judges and areeffective only to the extent they are persuasive.6I do notfind that the cited memoranda support a finding that adminis-
trative law judges are without authority in the matter.Should the National Labor Relations Board be Requiredon the Facts of this Case to Provide and Pay for theRespondent™s Use of an Interpreter During thePresentation of the Respondent™s Witnesses?Having determined I have the discretion to provide andpay for the interpretation of respondents™ witnesses in appro-
priate cases where the provision of such services ought to be
provided by the judicial forum, it remains to be determined
whether or not it is appropriate to do so in the instant case.In a Board unfair labor practice proceeding, as in mostAmerican adversary litigation, certain matters are typically
the province and responsibility of the parties to the litigation
and other areas are the province and responsibility of the ju-
dicial officers. Thus, the judge, the court reporter, the phys-
ical arrangements of the courtroom, and associated areas are
all provided by the judicial forum which is often a separateunit of Government. In noncriminal matters, including the
trial of an unfair labor practice case under the Act, the par-
ties to the litigation are responsible for and typically pay for
the marshalling and presentation of their own advocacy, evi-
dence, and associated matters. Congress has taken special
measures to ensure that the office of the General Counsel
and that of the Board and its division of judges are well sep-
arated respecting the prosecution and deciding of unfair labor
practice cases. Metaphorically the roles of referee and player
in the contest are separate and distinct.Interpretation is not so clearly and consistently associatedwith either judicial or partisan roles. Under the cited provi-
sions of the Federal Rules of Evidence and Civil Procedure,
parties typically supply, qualify, and pay their own inter-
preters and those interpreters and their efforts may be chal-
lenged by opposing parties as any other expert witness may
be. Yet, interpretation has another aspect. It is of its nature
seemingly neutral in its effect on evidence and is in many
ways akin to the process of court reporting where the testi-
mony of witnesses is simply taken down and preserved. The
middle ground status of interpretation is further illuminated
by the simple comparison of the roles of court participants.
A court reporter takes no trial-by-trial public oath to report
accurately, that obligation flowing from the position held.
Witnesses are publicly sworn to tell the truth. Interpreters
take an oath unique to their profession to interpret the testi-
mony of all witnesses to the best of their skill, knowledge,
and ability. There is clearly a bit of both witness and reporter
in the role of the interpreter.Further the role of interpretation, as a judicial as opposedto a partisan function, seems to me to depend on the nature
and extent of the interpretation involved in a particular trial.
Compare two trials; one in which numerous, if not all, wit-
nesses are testifying through interpretation and essentially all
events in contest occurred among individuals who speak pri-
marily in a foreign language. Consider another trial in which
only a single witness on the Respondent™s side requires inter-
pretation and the matters in contest occurred essentially en-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00255Fmt 0610Sfmt 0610D:\NLRB\325.026APPS10PsN: APPS10
 256DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7The interpreter used by parties heretofore has been retained forthe remainder of the trial. The dispute involved herein was at all
times limited to the issue of who would pay for his services.8The General Counsel points out that certain aspects of judicialutilization of the Court Interpreter™s Act, cited supra, were statutorily
conditioned on the availability of appropriated funds.tirely among English speakers speaking in English. In theformer situation, interpretation is such a necessary part of the
trial process it becomes in my view an inseparable part of
the administrative process of the trial, i.e., more a judicial
than an advocative process. In the latter circumstance, where
interpretation applies to the testimony of a single witness in
a matter essentially free from interpretative requirements, in-
terpretation is in my view much more a matter of the provi-
sion of expert testimony by one party to the litigation.Put another way, I find that there is a level or degree ofinterpretationŠby the percentage of evidence necessarily in-
terpreted and by the number of witnesses involvedŠwhich in
essence converts the interpretative process from one involv-
ing the simple partisan advocacy of a party to one where the
interpretation is such a large part of the process as to become
a part of the judicial rather than advocative or adversarial
elements of the trial. A case involving a high proportion of
events and, in consequence, evidence, and testimony, occur-
ring in languages other than English inevitably requires
translation of essentially the entire judicial proceeding. I find
such circumstances require as a matter of fairness and open
judicial process that interpretation be provided as part of the
judicial infrastructureŠpaid by the GovernmentŠrather than
provided in the form of expert testimony offered and paid for
by the respective contending parties. Using the degree and
extent of involvement of the interpretive process in the trial
as a basis for determining the obligation of the judicial forum
to supply interpretation services, I turn to the instant case.The complaint in the instant case essentially deals with theRespondent™s failure to retain the services of some 15 em-
ployees employed in apple processing. The majority of the
General Counsel™s score or so witnesses were native Spanish
speakers testifying through interpretation. The bulk of the
testimony was in Spanish. The events relevant to the trial
were largely conducted in Spanish. Affidavits, company let-
ters, and other exhibits were often either in Spanish or in
both Spanish and English. The Respondent™s witnesses may
fairly be expected to testify with interpretation in like pro-
portion to the General Counsel™s witnesses. I would charac-
terize the instant trial as one conducted as much in Spanish
as in English. This is so measuring by the number of wit-
nesses, by the substance of the testimony, and by time in-
volved. The community of individuals involved in or inter-
ested in the proceeding is in large part only Spanish speak-
ing.In such a setting, I find the trial involves such a degree,extent, or proportion of interpretation that the interpretive
function transcends simply the advocacy of one party or an-
other and rather becomes a necessary part of the judicial ad-
ministration of the trial. As such the obligation to provide in-
terpretation to all parties is a judicial obligation much as is
the obligation to provide a court reporter and a court room
for the trial. I do not find that the provision of interpretation
herein is a prosecutor™s obligation. As noted, supra, however,
judicially required services in some cases under the Agency™s
financial and organizational structure, must be provided and
paid for by the General Counsel at the trial judge™s direction.
I find this is such a case. Accordingly, I shall direct that pro-vision be made by the General Counsel for the interpretationof the Respondent™s witnesses testimony at trial.7Having Found it is Necessary and Appropriate toProvide and Pay for the Interpretation of theRespondent™s Witnesses, is There any Impediment toDirecting the General Counsel, as the AdministrativeArm of the Board in this Circumstance, to take theNecessary Action?As noted, supra, the General Counsel and his organiza-tional subdivisions provide general, fiscal, administrative, and
support services for the Board and the administrative law
judges. Having found that it is necessary and proper to pro-
vide the Respondent herein with interpreter services, it would
normally be appropriate to direct the General Counsel acting
in that support role to the administrative law judge to supply
and pay for those services.The General Counsel, however, argues on brief at 4:There is no dispute that the National Labor RelationsAct does not contain any such provisions [for author-
ization of funds for payment of Interpreters], nor has
Congress specifically provided any other appropriated
funds for payment of Interpreters used by parties in
NLRB actions.To the extent the General Counsel argues, in effect, fiscal in-ability, I do not intend to address budgetary aspects of the
Agency™s operations. I expect that the general appropriations
used by the Agency to fund unfair labor practice litigation,
howsoever organized, will be sufficient to compensate the in-
terpreters whose services will be used and paid for under the
order issuing below. Indeed, the counsel for the General
Counsel argues on brief that no funds are available for
‚‚NLRB actions,™™ yet, the General Counsel Memoranda,
cited supra, note that interpretation in representation cases
has historically been and will continue to be provided all par-
ties at government expense.My finding that it is necessary and proper to supply inter-pretation for the Respondent™s witnesses, however, is not one
which is based upon the Agency™s ability to pay for the serv-
ices.8I make the finding because I find that it would be un-fair and improper not to provide the services. Given such a
finding, the presence or absence of funds does not change
the conclusion on which the finding is predicatedŠthe ele-
ment of unfairness should interpretation be denied. Given
such a finding, if the interpretation could not be supplied, the
ligation could not fairly proceed and further motions would
of necessity be considered.A Clarification Respecting the Respondent™s use ofInterpretersA minor issue arose when the General Counsel objectedto the Respondent™s use of the interpreter to prepare wit-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00256Fmt 0610Sfmt 0610D:\NLRB\325.026APPS10PsN: APPS10
 257GEORGE JOSEPH ORCHARD SIDING, INC.9The Ninth Circuit Court of Appeals in NLRB v. Baker of Paris,929 F.2d 1440, 1427 (1990),suggested in dicta that an interpreter
provided at government expense may have a higher standard. The
Board may well wish in the future to restrict the use of judicially
provided interpreters, i.e., interpreters who are government paid and
provided to all sides, to court room interpretation only. Given theBoard™s decision in Baker, however, I do not find that I may prop-erly limit the parties™ use of the interpreter.10Requests for special permission to appeal from ruling of an ad-ministrative law judge on a motion during trial are governed by the
Board™s Rules and Regulations Sec. 102.26.nesses out of court prior to their testimony. The Board inBaker of Paris, 288 NLRB 991 (1988), enfd. 929 F.2d 1427(9th Cir. 1990), sustained a judge who allowed translation of
testimony by interpreters who had been involved in the prep-
aration of witnesses prior to trial. The Board, with court ac-
ceptance of the doctrine, held that such an out of court role
did not per se require the disqualification of the interpreter.
This being so I find no reason to prohibit the Respondent™s
use of an interpreter in such a manner.9The obligation of theGeneral Counsel to provide interpretation services to the Re-spondent herein, however, does not include the obligation to
provide and pay for out of court or witness interview and/or
preparation interpretation.Given all the above, I issue the followingORDER10The Respondent is entitled to the use of a government sup-plied and paid for interpreter for the interpretation of witness
testimony at and during the trial herein. Such services shall
be provided and paid for by the General Counsel.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00257Fmt 0610Sfmt 0610D:\NLRB\325.026APPS10PsN: APPS10
